
	
		I
		112th CONGRESS
		1st Session
		H. R. 2223
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Gerlach (for
			 himself, Mr. Doyle,
			 Mr. Murphy of Pennsylvania,
			 Mr. Shuster,
			 Mrs. Capito,
			 Mr. Holden, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the section 45 credit for refined coal from steel industry fuel, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Steel Industry Support Act of
			 2011.
		2.Extension and
			 modification of credit for steel industry fuel
			(a)Credit
			 period
				(1)In
			 generalSubclause (II) of
			 section 45(e)(8)(D)(ii) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
					
						(II)Credit
				periodIn lieu of the 10-year
				period referred to in clauses (i) and (ii)(II) of subparagraph (A), the credit
				period shall be the period beginning on the date that the facility first
				produces steel industry fuel that is sold to an unrelated person after
				September 30, 2008, and ending 10 years after such
				date.
						.
				(2)Conforming
			 amendmentSection 45(e)(8)(D)
			 of such Code is amended by striking clause (iii) and by redesignating clause
			 (iv) as clause (iii).
				(b)Extension of
			 placed-in-Service dateSubparagraph (A) of section 45(d)(8) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking (or any modification to
			 a facility); and
				(2)by striking January 1, 2010
			 and inserting July 1, 2012.
				(c)Clarifications
				(1)Steel industry
			 fuelSubclause (I) of section
			 45(c)(7)(C)(i) of the Internal Revenue Code of 1986 is amended by inserting
			 , a blend of coal and petroleum coke, or other coke feedstock
			 after on coal.
				(2)Ownership
			 interestSection 45(d)(8) of
			 such Code is amended by adding at the end the following new flush
			 sentence:
					
						With respect to a facility producing
				steel industry fuel, no person (including a ground lessor, customer, supplier,
				or technology licensor) shall be treated as having an ownership interest in the
				facility or as otherwise entitled to the credit allowable under this section
				with respect to such facility if such person’s rent, license fee, or other
				entitlement to net payments from the owner of such facility is measured by a
				fixed dollar amount or a fixed amount per ton, or otherwise determined without
				regard to the profit or loss of such
				facility..
				(3)Production and
			 saleSubparagraph (D) of section 45(e)(8) of such Code, as
			 amended by subsection (a)(2), is amended by redesignating clause (iii) as
			 clause (iv) and by inserting after clause (ii) the following new clause:
					
						(iii)Production and
				saleThe owner of a facility producing steel industry fuel shall
				be treated as producing and selling steel industry fuel where that owner
				manufactures such steel industry fuel from coal, a blend of coal and petroleum
				coke, or other coke feedstock to which it has title. The sale of such steel
				industry fuel by the owner of the facility to a person who is not the owner of
				the facility shall not fail to qualify as a sale to an unrelated person solely
				because such purchaser may also be a ground lessor, supplier, or
				customer.
						.
				(d)Specified credit
			 for purposes of alternative minimum tax exclusionSubclause (II) of section 38(c)(4)(B)(iii)
			 of the Internal Revenue Code of 1986 is amended by inserting (in the
			 case of a refined coal production facility producing steel industry fuel,
			 during the credit period set forth in section 45(e)(8)(D)(ii)(II))
			 after service.
			(e)Effective
			 dates
				(1)In
			 generalThe amendments made
			 by subsections (a), (b), and (d) shall apply to fuel produced and sold after
			 September 30, 2008.
				(2)ClarificationsThe amendments made by subsection (c) shall
			 take effect as if included in the amendments made by the Energy Improvement and
			 Extension Act of 2008.
				
